Suzanne McElwee and Hulan Dwight McElwee v. Estate of Howard E. Joham, et al















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-045-CV

     SUZANNE McELWEE AND
     HULAN DWIGHT McELWEE,
                                                                         Appellants
     v.

     ESTATE OF HOWARD E. JOHAM, ET AL,
                                                                         Appellees
 

From the 272nd District Court
Brazos County, Texas
Trial Court # 42948-272
                                                                                                                
                                                                                                            
OPINION DENYING MOTION FOR REHEARING
                                                                                                                
   
      Hulan Dwight McElwee complains in a motion for rehearing that affirmance of the trial
court’s order creates a contractual obligation where none existed.  This is the first time he has
raised this issue on appeal.  By failing to raise this issue prior to submission, McElwee waived
presentation and consideration of the complaint by this Court.  Morrison v. Chan, 699 S.W.2d
205, 206-207 (Tex. 1985); Langston v. Eagle Publishing Co., 719 S.W.2d 612, 625 (Tex.
App.—Waco 1986, writ ref'd n.r.e.) (on motion for rehearing); see also Tex. R. App. P.
38.1(e).   McElwee’s motion for rehearing is denied.
 
                                                                   TOM GRAY
                                                                   Justice

Before Chief Justice Davis,
          Justice Vance, and
          Justice Gray
Motion for rehearing denied
Opinion delivered and filed March 1, 2000
Publish